Citation Nr: 1604554	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and uncle


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he developed bilateral hearing loss and tinnitus, secondary to his inservice noise exposure.  Through statements and testimony, he has reported inservice exposure to steam turbine engines and naval artillery fire, including prolonged shoreline bombardments off Vietnam.  He further claims that he first began to experience hearing loss and tinnitus during his military service.

Historically, the Veteran served on active duty in the Navy from January 1966 to October 1969.  His report of separation, Form DD 214, noted that he was a marine mechanic and served onboard the USS CARPENTER DD 825.  Thus, the record clearly establishes that the Veteran was exposed to noise during service.

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss or tinnitus.  In August 1965, the Veteran underwent a pre-enlistment examination.  An authorized audiological evaluation, conducted at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
10
25
LEFT
0
0
10
20
25

The Veteran's November 1973 separation examination noted findings of 15/15, bilaterally, on whispered voice testing.

In July 2012, the Veteran filed his present claim seeking entitlement to service connection for bilateral hearing loss and tinnitus.  In support of his claim, he has submitted post service treatment reports documenting complaints of hearing loss back to January 1997.

The current medical evidence of record includes diagnoses of bilateral hearing loss for VA purposes and tinnitus on a November 2012 VA audiological examination.  38 C.F.R. § 3.385.  

In support of his claim, the Veteran has provided statements and testimony indicating that he first began to experience bilateral hearing loss and tinnitus during service.  As a result of these conditions, he reported that he was reassigned away from duties involving the ship's powered telephone system during to his hearing loss. 

Statements and testimony from his Veteran's uncle indicating that the Veteran had a noticeable hearing loss after he returned from military service.  The Veteran's spouse testified that the Veteran has complained of hearing loss and tinnitus since they first met soon after his discharge from military service.

In contrast to the Veteran's contentions, the November 2012 VA audiological examination noted the examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were "less likely as not" caused by his military service.  In support of this opinion, the VA examiner noted that there were no records of hearing loss or tinnitus during the Veteran's military service, and that the Veteran had post service noise exposure.  

Based upon a longitudinal review of the record, the Board finds the Veteran's contentions concerning his inservice exposure to acoustic trauma are both competent and credible evidence.  His contentions are further supported by his service personnel records.  

The Board also finds that the Veteran's statements and testimony are competent and credible evidence that he first began to experience bilateral hearing loss and tinnitus during his active duty service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation"); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); VA Training Letter 10-02 at F.5.b.1. (March 18, 2010).  In addition, the Veteran's contentions are further corroborated by the statements and testimony received from his spouse and uncle.  

While the VA examiner in November 2012 provided a negative opinion in this matter, the probative value of this opinion is lessened by the examiner's decision to essentially ignore the Veteran's lay statements due to the fact that hearing loss and tinnitus were not documented in his service treatment records.  The law does not require documented evidence of a hearing disability or tinnitus in service.  Instead, there need only be a basis for attributing the current disorder to military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  It is also worth noting that the supporting statements and testimony from the Veteran's spouse and uncle were not received until after the November 2012 VA examination was conducted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


